Citation Nr: 0636194	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
January 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss and tinnitus.

In October 2000, the veteran testified at a personal hearing 
before the Decision Review Officer.  A copy of the transcript 
of that hearing is of record.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in January 2000, the 
veteran indicated that he wanted to have a hearing before the 
Board.  He subsequently submitted a statement in October 
2001, wherein he withdrew his hearing request.  Therefore, 
the Board finds that there is no hearing request pending at 
this time.  See 38 C.F.R. § 20.702(e) (2006).

During the course of the appeal, original jurisdiction of the 
veteran's claims file was permanently transferred to the RO 
in St. Petersburg, Florida.

In July 2003, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

2.  Tinnitus was not shown in service, nor is there competent 
evidence of a current diagnosis of right ear tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the veteran.  In 
the January 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran explained during the October 2000 
hearing that approximately in 1977, while stationed in 
Okinawa, Japan, he was exposed to big guns firing from a jet 
fighter without warning while serving as a gun crewman.  He 
stated that he currently has bilateral hearing loss and right 
ear tinnitus as a result of the in-service noise exposure.  
This establishes that the veteran is aware of the type of 
evidence necessary to substantiate a claim for service 
connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The January 2004 letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the January 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Statement of the case and 
supplemental statement of the cases were issued in January 
2000, July 2001, and June 2006, which gave him an additional 
60 days to submit evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained records of medical 
history from the Commandment of the Marine Corps, 
Headquarters, dated October 1976 and January 1991 and private 
treatment reports from October 1998 to March 1999.  The Board 
notes that VA attempted to obtain the veteran's service 
medical records from the National Personnel Records Center 
and Commandment of the Marine Corps Headquarters.  The 
National Personnel Records Center responded that after 
several repeated attempts, it could not successfully locate 
the veteran's service medical records.  Similarly, the Marine 
Corps stated that an extensive search failed to locate the 
veteran's complete medical record.  In an April 2000 letter, 
the Marine Corps Headquarters sent the available records as 
stated above, and explained that "[i]t appears that his 
medical record was never sent in to be made part of his 
Official Military Personnel File."

The Board notes that VA also provided the veteran with an 
examination in connection with his claim.  The veteran 
reported to an August 1999 VA exam, but several examinations 
were scheduled after that date and the veteran failed to 
report to the exams.  According to "Compensation and Pension 
Exam Request Worksheets," on July 5, 2000 and November 2000, 
the RO requested that examinations be scheduled and on the 
same days, a letter was sent to the veteran's last known 
address of record, notifying him that examinations were to be 
scheduled for his service connection claims for bilateral 
hearing loss and right ear tinnitus.  The veteran was advised 
that if he failed to report to the scheduled examinations it 
could adversely affect his claims.  The veteran did not 
report to his subsequent scheduled examinations, and has not 
responded to the notification letter.  Therefore, the Board 
will decide his case based on the evidence of record.  38 
C.F.R. § 3.655 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision  

The veteran states that he was exposed to big guns firing 
without warning while in service, and that he had hearing 
loss at the time he separated from service.  He also states 
that his tinnitus is a direct result of the activities he 
took part in during his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  

For approximately three years, the veteran served as a gun 
crewman in the Marines, while overseas in Okinawa, Japan.  
Here, the veteran alleges he had hearing loss as a result of 
exposure to gunfire from helicopters and jet fighters.  
During the October 2000 hearing, the veteran stated that 
after service he worked as a carpet installer and truck 
driver.  He added further that in 1999, he was disqualified 
from truck driving because of hearing problems and became a 
police officer.  The August 1999 VA examination report shows 
the veteran has a current hearing loss "disability" for VA 
purposes.  See 38 C.F.R. § 3.385.  The veteran did in fact 
submit a private medical record of a hearing test performed 
in June 1998, but no medical opinion could be obtained from 
the report as to whether hearing loss was a result from 
service.  The issue before the Board is whether the current 
hearing loss disability is attributable to service.  

The evidence of record shows that the first time the veteran 
was treated for hearing loss was in 1998, which is many years 
after service.  Therefore, there is a lack of evidence of 
continuity of symptomatology following the veteran's 
discharge from service.

Furthermore, the question of whether the veteran's current 
hearing loss had its onset in or is otherwise related to 
active service, involves competent medical evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  There is no clinical evidence of record suggesting a 
link between the veteran's period of service and his hearing 
loss.  Available service records do not reflect any 
complaints, findings or treatment associated with hearing 
problems.  Private treatment notes reflecting treatment and 
complaints for hearing loss do not specifically comment on 
the etiology of the disorder.  Although the veteran is 
competent to allege that he felt he had problems with hearing 
in service, he is not competent to attribute the current 
bilateral hearing loss disability to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board finds that the veteran's claim of service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 1998, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert,1 Vet. 
App. at 55.

B.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  Even though there 
have been intermittent complaints of ringing of the ear by 
the veteran, the complaints are overly remote to service to 
be dispositive of it being incurred in service.  
Additionally, the veteran has not been diagnosed as having 
tinnitus by a medical professional.  The Board notes that the 
August 1999 VA examiner did not specifically diagnose the 
veteran as having tinnitus.  Therefore, the veteran has not 
brought forth competent evidence from a medical professional 
of a "disability" and service connection cannot be granted 
for such disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Assuming without deciding that the veteran has tinnitus 
following his discharge from service, he has not brought 
forth competent evidence that the tinnitus is related to his 
service.  There is no probative evidence in the claims file 
that attributes the veteran's ringing of the right ear to 
service.  The Board finds that the preponderance of the 
evidence is against a finding of the veteran having tinnitus 
while in service or immediately thereafter as a result of 
service.  The veteran is not competent to provide a nexus 
between tinnitus and service, as the evidence does not show 
that he has the requisite knowledge of medical principles 
that would permit him to render opinions regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, tinnitus cannot be related to acoustic trauma in 
military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.
	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to service connection for bilateral hearing loss 
is denied

Entitlement to service connection for right ear tinnitus is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


